DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Each of independent claims 1, 10, and 24 require a compensation for an effect of the temperature gradient on sensor measurements. However, the specification as file does not provide enough information so that one of ordinary skill in the art can actually make the claimed compensation.  With respect to how the compensation is done, the applicant’s specification states as follows:[0036] Code, algorithms, routines or other instructions for processing sensor data may be employed by compensation module 222, schematically represented in this figure as being stored in memory 210 for execution by sensor processor 208, to perform any of the operations associated with the techniques of this disclosure. As will be discussed in further detail below, the opposing sensor pair configurations of this disclosure can compensate for the existence of a temperature gradient across the sensor by combining the measurements from the opposing sensors. Correspondingly, compensation module 222 may be configured to perform this combination of measurements, which may include in some embodiments selectively weighting the measurements as warranted by the architecture or design of the sensor configuration. Compensation module 222 may combine measurements from opposing pairs of sensors from any of internal sensor configuration 212, external sensor configuration 214 and/or auxiliary sensor configuration 216. For example, when one sensor of the opposing pair is implemented in internal sensor configuration 212 and the other in external sensor configuration 214 or auxiliary sensor configuration 216, calibration module 212 may receive the measurements output by the other sensor to perform the combination. As desired, compensation module 222 or another aspect of SPU 206 may control the other sensor in a master/slave configuration. As noted, the combination of measurements may be with regard to one or more axes of measurement. Alternatively, or in addition, the functionality of compensation module 222 may be implemented using host processor 202 and memory 204 or any other suitable processing resources. In this case, SPU 206 may transfer the sensor data acquired to host processor 202 and/or memory 204.
With this in mind the particular metes and bounds for selectively weighting as warranted by the architecture or design of the sensor configuration is not adequately defined or disclosed by the applicant.  Also, there is no disclosure of the specific codes, algorithms, routines, or other instructions that can be used to practice the invention. There are many factors to be considered when determining whether there is sufficient 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  In this particular case, the applicant has provided no working examples as to compare what might be a warranted selective weighting in the prior art, as there are no examples in the specification and no provided information disclosure statement with references that are deemed to be similar (Wands Factor G). There’s not enough direction as to what might be considered adequate weighting, depending on a configuration or sensor architecture or the needed codes, algorithms, routines, or other instructions (Wands Factor F), and the amount of experimentation required to determine what weighting is considered to be warranted based on any of the numerous architectures for sensors is an undue and extremely large amount of experimentation required.  Further the codes, algorithms, routines, or other instructions that could be used is vast and would require immense . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the sensor system of claim 1" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is a method claim.  The examiner is assuming the applicant made a simple typo and meant to have claim 20 depend from claim 10, which is a system claim, and the claims are examined at this time as if dependent on claim 10, however, some appropriate correction is required. 
Response to Arguments
Applicant's arguments filed 19 May 2021 have been fully considered but they are not persuasive. The applicant argues that paragraph [0040] describes one technique complete with illustrative equations.  However, the technique described is not a real world scenario or situation, in that it assumes that you have two separate sensors that are completely equal and opposite one to the other.  This is an ideal situation and . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner
Art Unit 2861



July 12, 2021
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861